Citation Nr: 0833337	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for loss of balance, to 
include as secondary to tinnitus.

2.  Entitlement to service connection for depression, to 
include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran contends that he should be service connected for 
both loss of balance and depression, secondary to tinnitus.  
The veteran's letter of February 2007 refers to a VA 
treatment record dated September 2001 where he complained of 
loss of balance and dizziness.  After examining the treatment 
report, the Board notes that the report does not appear in 
full.  In addition, the letter refers to VA mental health 
records dated October 2003, January 2005, and April 2005 that 
diagnose the veteran with depression.  These mental health 
records appear in the file, however these records refer to 
other VA treatment records that are not associated with the 
claims folder.  The Board notes that VA has a duty to obtain 
all outstanding identified VA treatment records as such 
records are constructively in the possession of VA 
adjudicators during the consideration of a claim.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that 
the veteran's appeal must be remanded to obtain the veteran's 
VA treatment records from September 2001 to the present.

In addition, the Board notes that the veteran submitted 
additional information from The American Tinnitus Association 
that refers to an association between tinnitus and 
psychological distress, as well as excerpts from a medical 
text book that refers to the connection between hearing 
problems and loss of balance.

In considering all of the above, the Board also recognizes a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2007); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, after obtaining pertinent VA treatment records, if 
it is determined that the veteran has a current diagnosis of 
loss of balance, the veteran should be afforded a 
compensation and pension (C & P) examination to determine the 
etiology of the veteran's loss of balance.

Accordingly, the case is REMANDED for the following action:

1.	All outstanding Wichita VAMC treatment 
records pertaining to any treatment the 
veteran received regarding loss of 
balance or depression from September 1, 
2001 to the present should be obtained 
and associated with the claims folder.  
If no additional treatment records are 
available, such should be noted for the 
record.

2.	If, and only if, newly obtained 
treatment records indicate the veteran 
currently suffers from loss of balance, 
schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his loss 
of balance.  The claims file must be 
made available to the examiner for 
review of pertinent documents therein, 
and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
loss of balance, if diagnosed, is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), proximately due to or been 
chronically worsened by his service-
connected tinnitus.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, an explanation as 
to why should be clearly and 
specifically stated in the examination 
report. 

3.	Schedule the veteran for a VA 
psychological examination for the 
purpose of ascertaining the etiology of 
his depression.  The claims file must 
be made available to the examiner for 
review of pertinent documents therein, 
and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
depression, if diagnosed, is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), proximately due to or been 
chronically worsened by his service-
connected tinnitus.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, an explanation as 
to why should be clearly and 
specifically stated in the examination 
report. 

4.	After any additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




